             Case 1:19-cv-00712-LM Document 4 Filed 09/30/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


Luis Tobias

        v.                                           Case No. 19-cv-712-LM

FCI Berlin, Warden




                                       ORDER

        No objection having been filed, I herewith approve the Report and

Recommendation of Magistrate Judge Andrea K. Johnstone dated August 4,

2020.    “‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court and

those not preserved by such objection are precluded on appeal.’”

School Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human Servs., 848

F.2d 271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice, failure to

file a specific objection to magistrate's report will waive the right

to appeal).       Additionally, finding that the petitioner has failed to

make a substantial showing of the denial of a constitutional right,

the court declines to issue a certificate of appealability.           See 28

U.S.C.§ 2253(c)(2); Rule 11, Rules Governing Habeas Corpus Cases Under

Section 2254; First Cir. LR 22.0.


                                               ____________________________
                                               Landya B. McCafferty
                                               Chief Judge

Date: September 30, 2020


cc: Luis Tobias, pro se
